Filed 12/22/17; pub. order 1/19/18 (see end of opn.)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    FIRST APPELLATE DISTRICT

                                              DIVISION FOUR

COMMUNITIES FOR A BETTER
ENVIRONMENT et al.,
         Plaintiffs and Appellants,                        A141299

v.                                                         (Alameda County Super. Ct.
STATE ENERGY RESOURCES                                     No. RG13681262)
CONSERVATION AND
DEVELOPMENT COMMISSION et al.,
         Defendants and Respondents.


         The State Energy Resources Conservation and Development Commission (Energy
Commission) is the state agency exclusively empowered to license thermal power plants
of over 50 megawatts capacity. (Pub. Resources Code, §§ 25120, 25500, 25517; see City
of Sonoma v. State Energy Resources Conservation etc. Com. (1985) 40 Cal. 3d 361, 364–
365 (Sonoma).)1 Indeed, pursuant to section 25500, the Energy Commission possesses
“the exclusive power to certify all sites and related facilities in the state, whether a new
site and related facility or a change or addition to an existing facility” and “[t]he issuance
of a certificate by the commission shall be in lieu of any permit, certificate, or similar
document required by any state, local or regional agency, or federal agency to the extent
permitted by federal law, for such use of the site and related facilities . . . .”
Subdivision (a) of section 25531 provides that Energy Commission decisions “on any


         1
        All statutory references are to the Public Resources Code unless otherwise
indicated.

                                                       1
application for certification of a site and related facility are subject to judicial review by
the Supreme Court of California.” Moreover, subdivision (b) of section 25531
circumscribes the scope of Supreme Court review in such matters by mandating that
Energy Commission factual findings “are final and are not subject to review . . . .”
Appellants Communities for a Better Environment and Center for Biological Diversity
(collectively Communities or appellants) filed the instant action in Alameda County
Superior Court seeking a declaration that both subdivisions of section 25531 are
unconstitutional on their face. The trial court, however, sustained demurrers to
Communities’ complaint, without leave to amend, on the ground that the issues involved
were not ripe for judicial resolution. As a result, the trial court dismissed the matter with
prejudice. Communities now challenges this dismissal on several grounds, including the
trial court’s ripeness determination. Because we disagree with the trial court’s
conclusion that this matter is not currently ripe for review, we reverse.
                                      I. BACKGROUND
       According to the allegations in Communities’ complaint for declaratory and
injunctive relief (Complaint),2 both appellants are nonprofit organizations involved in
environmental protection issues throughout California. Appellants have “participated in”
and “participated as a party in” a number of specified siting proceedings before the
Energy Commission in the past, are currently participating in specified ongoing
certification proceedings, and intend to continue participating in such proceedings in the
future. Appellants assert that they “have a constitutional right to, and a beneficial interest
in, judicial review of Energy Commission certifications in the lower courts under a scope
of review that assesses whether the decision was supported by the facts.” Appellants
state their constitutional rights are essential to fulfillment of their respective missions,
and the injury caused by denial of these rights—their inability to seek review in the lower
courts and to challenge the Energy Commission’s factual findings—can only be remedied

       2
         As discussed further below, when reviewing an order sustaining a demurrer, we
treat the demurrer “ ‘ “as admitting all material facts properly pleaded.” ’ ” (Carloss
v. County of Alameda (2015) 242 Cal. App. 4th 116, 121, fn. 2 (Carloss).)

                                               2
through judicial intervention. Specifically, they claim that section 25531 is
unconstitutional under article VI, section 10 of the California Constitution, “which
provides original, non-exclusive jurisdiction over mandamus proceedings to the superior
courts, courts of appeal, and Supreme Court alike.” Appellants also contend that section
25531 violates the constitutional separation of powers doctrine by improperly limiting the
power of the judiciary to assess the factual findings underlying Energy Commission
licensing decisions.
       The Complaint details the history of judicial review for Energy Commission
certification decisions. When the Energy Commission was established in 1974 by the
Warren-Alquist State Energy Resources Conservation and Development Act (Act), power
plants had to obtain both a certification from the Energy Commission and a Certificate of
Public Convenience and Necessity from the California Public Utilities Commission
(PUC). At that time, the Act required that judicial review of an Energy Commission
certification be conducted in the same manner as judicial review of the related PUC-
issued certificate. Between 1974 and 1996, such PUC decisions were reviewable solely
in the Supreme Court, and thus Energy Commission siting decisions were similarly
subject to judicial review only by the high court. (See generally Sonoma, supra,
40 Cal.3d at pp. 363–367.)
       This practice was scrutinized by the Supreme Court in 1985 in Sonoma, supra,
40 Cal. 3d 361, and found to pass constitutional muster. The petitioner in that case—like
Communities here—argued that section 25531, as it then existed, impermissibly infringed
on the jurisdiction of the superior courts granted by article VI, section 10, of the
California Constitution. (Sonoma, at p. 367.) In rejecting this constitutional challenge,
the Sonoma court noted that the operative effect of section 25531 was to give the high
court “exclusive jurisdiction over Energy Commission decisions that comprise a
necessary ingredient of the certificate issued by the PUC.” (Sonoma, at p. 366; see also
id. at p. 368 [concluding that the “central purpose” of section 25531 was to “expedite the
operative effect of certain certificates of public convenience and necessity issued by the
PUC”].) Pursuant to article XII of the California Constitution, the Legislature has been


                                              3
given “broad powers to confer authority upon the PUC and to provide for judicial review
of its decisions . . . .”3 (Sonoma, at p. 367.) On this basis, the Supreme Court concluded
that “the close relationship between the functions of the PUC and the narrow class of
Energy Commission decisions affected by section 25531 brings that section’s judicial
review provisions within the broad legislative authority over PUC matters conferred by
article XII.” (Sonoma, at p. 367.)
       The Complaint further alleges, however, that, after deregulation of the energy
industry in the 1990’s, power plant ownership was shifted to independent power
producers who do not need a Certificate of Public Convenience and Necessity or any
other approval from the PUC to construct a power plant. Rather, they may proceed solely
on the basis of an Energy Commission certification. At the same time, the Legislature
reportedly concluded that deregulation required broader judicial oversight of PUC
decisions. In 1996, the Legislature amended the PUC’s judicial review statute, allowing
for review of adjudicatory PUC decisions in the courts of appeal as well as by the
Supreme Court. (Stats. 1996, ch. 855, § 5.) Two years later, in 1998, the Legislature
extended appellate court review to additional PUC decisions, stating: “The Legislature
finds and declares that the conversion of the energy, transportation, and
telecommunications industries from traditional regulated markets to competitive markets
necessitates a change in the judicial review of Public Utilities Commission decisions that
pertain to those industries. The Legislature finds that the activities of the energy,
telecommunications, and transportation industries will require expanded access to the
court system at all levels.” (Stats. 1998, ch. 886, § 1.5(a).) The Legislature further
stated that its intent was to “conform judicial review of the Public Utilities Commission
decisions that pertain to utility service providers with competitive markets to be
consistent with judicial review of the other state agencies.” (Id. § 1.5(b).) Since,

       3
           In fact, section 5 of article XII provides that “[t]he Legislature has plenary
power, unlimited by the other provisions of this constitution but consistent with this
article, to confer additional authority and jurisdiction upon the commission, to establish
the manner and scope of review of commission action in a court of record, and to enable
it to fix just compensation for utility property taken by eminent domain.” (Italics added.)

                                              4
between 1996 and 2001, section 25531 still tied review of Energy Commission siting
decisions to review of PUC certificates, the effect of these statutory changes was to make
those Energy Commission decisions also reviewable by courts of appeal.
       However, as the Complaint additionally asserts, in 2001, the Legislature amended
section 25531 to remove reference to the PUC and again make Energy Commission
certificates reviewable only by the Supreme Court. Communities claims that there are no
reported instances where the Supreme Court has conducted a substantive review of a
power plant siting decision under section 25531 since deregulation, essentially allowing
the Energy Commission to act as “its own court of last resort.” Moreover, Communities
asserts, this practice can no longer be sanctioned by the Supreme Court’s Sonoma
decision, as the regulatory landscape has fundamentally changed, and Energy
Commission certification decisions are no longer necessarily linked to PUC review. The
Complaint thus seeks a declaratory judgment that section 25531 is, in its current
incarnation, unconstitutional and void on its face.
       As stated above, in response to the filing of the Complaint, both the Energy
Commission and the California State Controller (Controller) filed demurrers in the
superior court, arguing, among other things, that, because the Complaint was not
grounded in any actual existing controversy among the parties, it sought an advisory
opinion only and thus was not ripe for review. After hearing, the trial court sustained the
demurrers on ripeness grounds,4 stating: “While the parties have differing positions as to
the constitutionality of Public Resources Code section 25531, subdivision (a), there is no
dispute as to its construction. Further, the facts alleged concern no particular action by
Defendants that is appropriate for immediate judicial resolution. Still further, there is no
current dispute between the parties that would give rise to any imminent or significant

       4
         The trial court declined to address several alternate arguments made by the
Controller on demurrer, largely involving the appropriateness of the Controller as a
defendant. Similarly, although the Controller also filed a motion to strike Communities’
request for injunctive relief—which the Energy Commission subsequently joined—the
court did not rule on this motion. Under these circumstances, we do not express an
opinion with regard to the merits of any of these ancillary matters.

                                              5
hardship to Plaintiff (or Defendants).” Since the trial court also concluded that
Communities had failed to meet its burden to show how the Complaint could be amended
to state a justiciable cause of action, it dismissed the matter with prejudice. The court
subsequently entered judgment in favor of the Energy Commission and the Controller,
and notice of entry was given. Communities’ timely notice of appeal now brings the
matter before this court.
                                     II. DISCUSSION
A.     Standard of Review
       Our standard of review on appeal from a judgment dismissing an action after
sustaining a demurrer without leave to amend is well settled. (Aubry v. Tri-City Hospital
Dist. (1992) 2 Cal. 4th 962, 966.) We give the complaint “a reasonable interpretation,”
and treat the demurrer “as admitting all material facts properly pleaded.” (Id. at p. 967.)
Indeed, “[w]e ‘must accept as true not only those facts alleged in the complaint but also
facts that may be implied or inferred from those expressly alleged.’ ” (Wagner v. Apex
Marine Ship Management Corp. (2000) 83 Cal. App. 4th 1444, 1448.) While we do not
assume the truth of contentions, deductions, or conclusions of law, we can consider
matters which may be judicially noticed. (Aubry v. Tri-City Hospital Dist., at p. 966.)
       “ ‘When a demurrer is sustained, we determine whether the complaint states facts
sufficient to constitute a cause of action.’ ” (Carloss, supra, 242 Cal.App.4th at p. 123.)
This is a question subject to our independent judgment. (Santa Teresa Citizen Action
Group v. State Energy Resources Conservation & Development Com. (2003)
105 Cal. App. 4th 1441, 1445 (Santa Teresa).) If we would otherwise affirm the trial
court’s demurrer determination, but the demurrer was “sustained without leave to amend,
we decide whether there is a reasonable possibility that the defect can be cured by
amendment: if it can be, the trial court has abused its discretion and we reverse; if not,
there has been no abuse of discretion and we affirm.” (Carloss, at p. 123.)
       As stated above, the trial court sustained the demurrers in this case on the ground
that the underlying controversy was not ripe for resolution. Whether a matter is ripe for
adjudication is a question of law which is subject to our independent review on appeal.


                                              6
(Wilson & Wilson v. City Council of Redwood City (2011) 191 Cal. App. 4th 1559, 1582
(Wilson).) Similarly, the question of whether a claim presents an “actual controversy” in
order to qualify for declaratory relief pursuant to Code of Civil Procedure section 1060 is
also a legal matter that we review de novo. (Ibid.)




                                             7
B.     Ripeness
       “The ripeness requirement, a branch of the doctrine of justiciability, prevents
courts from issuing purely advisory opinions.” (Pacific Legal Foundation v. California
Coastal Com. (1982) 33 Cal. 3d 158, 170 (Pacific Legal Foundation); Panoche Energy
Center, LLC v. Pacific Gas & Electric Co. (2016) 1 Cal.App.5th 68, 99.) Although the
“ ‘precise content’ ” of the doctrine is “ ‘difficult to define and hard to apply,’ ” generally
speaking, a controversy is ripe “ ‘when it has reached, but has not passed, the point that
the facts have sufficiently congealed to permit an intelligent and useful decision to be
made.’ ” (Pacific Legal Foundation, at p. 171.) In contrast, unripe cases are those “ ‘in
which parties seek a judicial declaration on a question of law, though no actual dispute or
controversy ever existed between them requiring the declaration for its determination.’ ”
(Wilson, supra, 191 Cal.App.4th at p. 1573.) Unsurprisingly, ripeness is often an issue
when a litigant seeks declaratory relief pursuant to Code of Civil Procedure section 1060,
as such relief is permissible to resolve “a probable future controversy relating to the legal
rights and duties of the parties.” (Environmental Defense Project of Sierra County
v. County of Sierra (2008) 158 Cal. App. 4th 877, 885 (Environmental Defense Project).)
Even an action for declaratory relief, however, must still involve an “actual
controversy.”5 (Code Civ. Pro., § 1060; see also Selby Realty Company v. City of
Buenaventura (1973) 10 Cal. 3d 110, 117 [an actual controversy for purposes of section
1060 “is one which admits of definitive and conclusive relief by judgment within the
field of judicial administration, as distinguished from an advisory opinion upon a
particular or hypothetical state of facts”; and therefore “[t]he judgment must decree, not

       5
         Specifically, pursuant to section 1060 of the Code of Civil Procedure: “Any
person interested under a written instrument . . . or who desires a declaration of his or her
rights or duties with respect to another, or in respect to, in, over or upon property, . . .
may, in cases of actual controversy relating to the legal rights and duties of the
respective parties, bring an original action or cross-complaint in the superior court for a
declaration of his or her rights and duties in the premises, including a determination of
any question of construction or validity arising under the instrument or contract . . . . The
declaration may be had before there has been any breach of the obligation in respect to
which said declaration is sought.” (Italics added.)

                                               8
suggest, what the parties may or may not do”].) Thus, for a probable future controversy
to constitute an “actual controversy” for which declaratory relief is appropriate, it must be
ripe. (Environmental Defense Project, at p. 885.)
       In determining whether a controversy is ripe in the context of a request for
declaratory relief, we engage in the two-pronged analysis advanced by Pacific Legal
Foundation: “(1) whether the dispute is sufficiently concrete to make declaratory relief
appropriate; and (2) whether the withholding of judicial consideration will result in a
hardship to the parties.” (Farm Sanctuary, Inc. v. Department of Food & Agriculture
(1998) 63 Cal. App. 4th 495, 502, citing Pacific Legal Foundation, supra, 33 Cal.3d at
pp. 171–173.) “Under the first prong, the courts will decline to adjudicate a dispute if
‘the abstract posture of [the] proceeding makes it difficult to evaluate . . . the issues’
[citation], if the court is asked to speculate on the resolution of hypothetical situations
[citation], or if the case presents a ‘contrived inquiry’ [citation]. Under the second prong,
the courts will not intervene merely to settle a difference of opinion; there must be an
imminent and significant hardship inherent in further delay.” (Ibid.; see also Wilson,
supra, 191 Cal.App.4th at pp. 1582–1585 [acknowledging and applying two-prong
analysis].)
       On appeal, both the Energy Commission and the Controller argue, citing Pacific
Legal Foundation, that the trial court correctly dismissed this matter on ripeness grounds
because Communities is seeking a purely advisory opinion on the constitutionality of a
statute, unmoored to any concrete dispute regarding an actual Energy Commission
decision. In particular, respondents each cite Pacific Legal Foundation for the
proposition that a difference of opinion as to the validity of a statute is “not enough by
itself to constitute an actual controversy” between the parties. (See Pacific Legal
Foundation, supra, 33 Cal.3d at p. 173.) Even if this general statement is true, however,
we are not convinced that Pacific Legal Foundation supports respondents’ argument that
the instant controversy is unripe.
       Pacific Legal Foundation involved an action for declaratory relief brought by a
group of coastal property owners and the Pacific Legal Foundation as a facial challenge


                                               9
to guidelines adopted by the California Coastal Commission regarding public access to
the beach. (Pacific Legal Foundation, supra, 33 Cal.3d at pp. 162–163.) In analyzing
the ripeness issue, the Supreme Court in Pacific Legal Foundation acknowledged the
fundamental tension underlying ripeness determinations, stating that, while “the ripeness
doctrine is primarily bottomed on the recognition that judicial decisionmaking is best
conducted in the context of an actual set of facts so that the issues will be framed with
sufficient definiteness to enable the court to make a decree finally disposing of the
controversy,” the requirement “should not prevent courts from resolving concrete
disputes if the consequence of a deferred decision will be lingering uncertainty in the law,
especially when there is widespread public interest in the answer to a particular legal
question.” (Id. at p. 170.) The high court ultimately found the Coastal Commission
guideline challenge not ripe for review because it concluded that, under the
circumstances of that case, the parties were inviting the court “to speculate as to the type
of developments for which access conditions might be imposed, and then to express an
opinion on the validity and proper scope of such hypothetical exactions” and that it was
“sheer guesswork to conclude that the Commission [would] abuse its authority by
imposing impermissible conditions on any permits required.” (Id. at pp. 172, 174.)
Moreover, without the application of the guidelines to an existing project, the court saw
no “ ‘hardship to the parties of withholding court consideration,’ ” as the difference of
opinion regarding the guidelines’ validity was “not enough by itself to constitute an actual
controversy.” (Id. at pp. 172–173, italics added.)
       Thus, in Pacific Legal Foundation, the matter was found to be unripe not because
it was merely a facial challenge to the guidelines, but because a factual context was
necessary in order to resolve the parties’ dispute regarding the validity of the challenged
guidelines. (Pacific Legal Foundation, supra, 33 Cal.3d at pp. 169, 172; see also Wilson,
supra, 191 Cal.App.4th at pp. 1572, 1583–1584 [request for declaratory relief regarding a
city’s power to condemn property not ripe where city was not contractually bound to
condemn the property and no condemnation action had been initiated; resolution of the
matter would require the court “to speculate not only on the content of the future parking


                                             10
facilities agreement, but also on whether the [c]ity would take the legislative steps
necessary to initiate eminent domain proceedings”—circumstances the court dubbed
“ ‘unpredictable future events’ ”].) Here, in obvious contrast, no factual context from an
individual Energy Commission certification proceeding is necessary, or even useful, to
resolution of the constitutional question raised. Moreover, the constitutional question
will necessarily be implicated in every future judicial proceeding seeking review of an
Energy Commission decision.
       On the other hand, we agree with the trial court that the hardship alleged by
Appellants—essentially the chilling effect on their advocacy imposed by the severe (and
allegedly unconstitutional) limitations on judicial review—is not the type of specific
hardship that weighs in favor of ripeness. (Pacific Coast Foundation, supra, 33 Cal.3d at
p. 173 [although the presence of the Coastal Commission guidelines may tend to inhibit
property owners from planning improvements on their land, the hardship inherent in
delaying resolution of their challenge to the guidelines is not imminent or specific enough
to be ripe].)
       Given the tension between the two prongs of Pacific Legal Foundation, we look to
cases applying this analysis under similar circumstances and conclude that the most
relevant cases support finding ripeness here. For instance, Communities for a Better
Environment v. California Resources Agency (2002) 103 Cal. App. 4th 98, disapproved on
other grounds as stated in Berkeley Hillside Preservation v. City of Berkeley (2015)
60 Cal. 4th 1086, 1109, fn. 3 (CBE), involved significant revisions to the California
Environmental Quality Act (CEQA) Guidelines which were adopted by the California
Resources Agency in 1998. (CBE, at p. 105.) An action for declaratory relief was
brought by three environmental organizations, including one of the appellants in these
proceedings, to challenge several of the revised guidelines. (Id. at p. 107.) Addressing
the ripeness issue, the CBE court concluded the question of whether the subject
Guidelines facially violated CEQA statutes and case law presented “a concrete legal
dispute ripe for our consideration.” (Id. at p. 106.) Noting that there was no question that
public agencies must follow the revised guidelines at issue when implementing CEQA,


                                             11
the CBE court expressly distinguished Pacific Legal Foundation, stating: “This matter
stands in contrast to Pacific Legal Foundation v. California Coastal Commission, where
the issues were not sufficiently concrete to allow judicial resolution in the absence of a
specific factual context; there, the plaintiffs claimed essentially that administrative
guidelines governing development dedications for beach access might in the future be
applied contrary to statutory or constitutional law.” (CBE, at p. 106, italics added.)
Thus, the environmental groups’ challenge to the CEQA guidelines was ripe because the
public agencies were required to apply the guidelines in all future decisions. The court
did not discuss the issue of hardship to the plaintiffs, but the apparent lack of identified
harm to the environmental groups in a specific case did not preclude a finding that the
issue was ripe for decision.
       Similarly, in Environmental Defense Project, supra, 158 Cal. App. 4th 877, the
plaintiff requested declaratory relief on the issue of whether Sierra County’s “streamlined
zoning process” violated California’s Planning and Zoning Law. (Id. at pp. 880–881.)
Although the dispute had initially arisen in the context of a landowner’s request for a
zoning ordinance amendment to remove a prohibition on the subdivision of his land, all
of the claims related to this specific project were resolved and dismissed by the plaintiff
prior to the trial court’s summary judgment hearing in the matter. Thus, only the
environmental group’s claim for declaratory relief with respect to the validity of the
county’s streamlined process remained. (Id. at pp. 881, 883–884.) On appeal, the county
argued, among other things, that the trial court erred in granting declaratory relief
because “there was no ‘actual controversy’ between the parties at the time plaintiff filed
its motion for summary judgment.” (Id. at p. 884.) The appellate court disagreed,
concluding as a matter of law that “[t]here was and is an ‘actual controversy’ between the
parties as to whether streamlined zoning violates the Planning and Zoning Law given
their different interpretations of the Government Code. Moreover, the county has made it
clear that it will continue with streamlined zoning in the future.” (Id. at pp. 884–887.)
On this basis, the court distinguished Pacific Legal Foundation, stating: “Unlike the
Supreme Court in Pacific Legal Foundation, we do not have to guess how the county will


                                              12
interpret and carry out the notice provisions [at issue].” (Id. at p. 887.) Moreover, since
there was “ ‘a reasonable expectation that the wrong, if any, [would] be repeated,’ ” the
case presented more than a mere “ ‘academic question.’ ” (Ibid.) Again, the court did
not find it necessary to discuss the hardship prong of Pacific Legal Foundation.
       In Steinberg v. Chiang (2014) 223 Cal. App. 4th 338, 344–345 (Steinberg), several
legislators sought a declaratory judgment that Controller Chiang could not second-guess
the legislature’s budget estimates, decide they had not passed a truly balanced budget,
and withhold their paychecks under the balanced budget provision of the Constitution.
Although the budget for the fiscal year that prompted the declaratory action had been
resolved, the court held the dispute was ripe because the issue was likely to recur and the
legislators were harmed by having their paychecks withheld. (Id. at pp. 344–345.)
“Unlike Pacific Legal Foundation [, supra, 33 Cal.3d at pp.] 172, 174 . . . , Wilson[,
supra, 191 Cal.App.4th at p.] 1583 . . . , or Sanctity of Human Life Network v. California
Highway Patrol (2003) 105, Cal.App.4th 858, 871–872 . . . , we do not need to guess at
any additional facts that are necessary to our resolution of the issue.” (Steinberg, at
p. 344, original italics.) “Availability of an alternative remedy, such as mandate in a
future impasse [citation] . . . , is not generally a basis for denial of declaratory relief
[citations] . . . . We thus find that this action presents an actual controversy, and the trial
court reasonably found declaratory relief is necessary and proper.” (Id. at pp. 344–345.)
       Finally, Division Five of this district recently addressed the ripeness issue in
California Building Industry Assn. v. Bay Area Air Quality Management Dist. (2016)
2 Cal.App.5th 1067 (CBIA). In that case, the court considered a challenge—including a
request for declaratory relief—by the CBIA to district guidelines adopting thresholds of
significance for use in analyzing air quality issues under CEQA. (Id. at pp. 1072–1076.)
After determining that the guidelines were inconsistent with CEQA to the extent they
suggested they must be routinely applied to all projects, the appellate court remanded the
case to the trial court with instructions to issue a writ invalidating the guidelines to that
extent and to consider, for the first time, whether the CBIA might be entitled to
declaratory relief. (Id. at pp. 1087–1088.)


                                               13
       In a petition for rehearing, the district argued that writ relief was inappropriate
because the guidelines were nonbinding and review of them was premature given the lack
of a specific controversy. (CBIA, supra, 2 Cal.App.5th at p. 1088.) The CBIA court
rejected this contention, finding the matter ripe. (Id. at pp. 1088–1089.) Specifically, the
court compared the district guidelines with those issued by the California Coastal
Commission in Pacific Legal Foundation. “Unlike the California Coastal Commission
guidelines at issue in Pacific Legal Foundation, the District Guidelines do not call for the
[thresholds] to be applied to projects on a case-by-case basis.” Since they, instead,
suggested “a routine analysis,” the court found the issue “fit for judicial determination.”
(Id. at p. 1089.) Indeed, in reaching this conclusion, the court quoted the statement from
Pacific Legal Foundation detailed above that “[t]he ripeness requirement ‘should not
prevent courts from resolving concrete disputes if the consequence of a deferred decision
will be lingering uncertainty in the law, especially when there is widespread public
interest in the answer to a particular legal question.’ ” (Ibid.)
       In the present case, it is beyond dispute that the constitutional challenge to section
25531 raised by Communities is not dependent in any way on the facts of any particular
Energy Commission certification proceeding. Indeed, when the Supreme Court
previously addressed related constitutional issues in Sonoma, it did so despite the fact that
the petitioner did not brief the merits of the underlying certification dispute and had
agreed to withdraw its request for review of the Energy Commission’s decision if the
Supreme Court found section 25531 to be valid, which the high court ultimately did.
(Sonoma, supra, 40 Cal.3d at pp. 366, 371.) Further, as detailed in the Complaint,
appellants have appeared in past certification proceedings, are presently participating in
ongoing proceedings, and have stated they intend to continue to participate in such
proceedings in the future, creating a reasonable expectation that any wrong done to them
by the application of section 25531 to an Energy Commission certification proceeding in
which they are involved will be repeated. (See Environmental Defense Project, supra,
158 Cal.App.4th at p. 887.) Indeed, there is no question in this case that the mandate of
section 25531 will be routinely and uniformly applied in every future challenge to an


                                              14
Energy Commission siting decision, barring a finding of unconstitutionality. Thus, “we
do not have to guess” how the statute will be interpreted moving forward.6 (See
Environmental Defense Project, at p. 887.)
       Finally, although it may be true, as respondents suggest, that there is nothing to
preclude Communities from bringing their constitutional challenge in a future action
contesting an actual Energy Commission decision, to require them to do so under the
present facts seems an elevation of form over substance. Indeed, the potential perils of
such an approach can be seen in Santa Teresa, supra, 105 Cal. App. 4th 1441, a decision
in which the plaintiffs attempted to challenge a specific Energy Commission power plant
certification decision on constitutional grounds. In that litigation, the plaintiffs
simultaneously filed petitions for a writ of mandate in the California Supreme Court and
in the superior court. (Id. at pp. 1444–1445.) The Energy Commission successfully
demurred to the plaintiffs’ superior court petition based on section 25531 and, while the
matter was pending, the Supreme Court summarily denied its petition without obtaining
or considering a certified record of the Energy Commission proceeding. (Id. at pp. 1445,
1448.) Thereafter, on appeal from the superior court petition, the Third District
concluded that, even under these circumstances, “[i]f a writ petition in the California
Supreme Court is the exclusive means of obtaining review of a quasi-judicial decision,
the Supreme Court’s summary denial of such a petition is a final judicial determination
on the merits.” (Id. at pp. 1447, 1449.) Since the plaintiffs had received review of their
constitutional claims from the Supreme Court, albeit in summary fashion, dismissal of the
superior court action was deemed appropriate.7 This obviously puts appellants in a

       6
          In support of its determination that this action is unripe, the trial court observed
that there is no dispute among the parties regarding the construction of section 25531.
Although true, we believe this is beside the point because the parties have a fundamental
dispute regarding the statute’s validity as applied to the review of every Energy
Commission certification decision. Indeed, as discussed above, the fact that the statute
applies unambiguously to all Energy Commission certification decisions actually
supports ripeness.
        7
          The Santa Teresa court expressly concluded that there was no separation of
powers concern, because the Supreme Court’s review of the executive branch decision

                                              15
Catch-22 situation, particularly given Communities’ assertion in the Complaint that the
Supreme Court has summarily denied every challenge to an Energy Commission
certification since deregulation.
       In sum, under all of these circumstances, we conclude that the ripeness
requirement should not operate in this case to prevent the trial court from resolving the
concrete dispute before it, given that “the consequence of a deferred decision will be
lingering uncertainty in the law, especially when there is widespread public interest in the
answer to a particular legal question.” (See Pacific Legal Foundation, supra, 33 Cal.3d
at p. 170.) The trial court’s ripeness determination was therefore error.8 9
                                    III. DISPOSITION
       The judgment is reversed. Appellants are entitled to their costs on appeal.




was on the merits. (Santa Teresa, supra, 105 Cal.App.4th at p. 1450.) The court,
however, did not address the specific separation of powers argument raised in this case
based on subdivision (b) of section 25531. Moreover, because the plaintiffs raised the
question of Sonoma’s continuing validity only “[o]bliquely,” the court deemed that issue
to be waived. (Id. at pp. 1450–1451.)
        8
          In reaching this conclusion, we acknowledge the Controller’s argument that
section 1061 of the Code of Civil Procedure allows a court to reject a request for
declaratory relief in its discretion where a “ ‘declaration or determination is not necessary
or proper at the time under all the circumstances.’ ” However, the trial court never
exercised its discretion in this matter because it concluded that no actual controversy
existed, thereby precluding review. Code of Civil Procedure section 1061 thus has no
relevance to our analysis of the ripeness question raised in this appeal. (See
Environmental Defense Project, supra, 158 Cal.App.4th at p. 885 [“[o]nce an ‘actual
controversy’ exists, it is within the trial court’s discretion to grant or deny declaratory
relief,” italics added].)
       9
         Given our resolution of this matter, we need not address appellants’ other
contention—that the trial court abused its discretion by refusing to grant Communities
leave to amend the Complaint.

                                             16
                                                _________________________
                                                KENNEDY, J.*


We concur:


_________________________
RUVOLO, P. J.


_________________________
STREETER, J.




*Judge of the Superior Court of California, County of Contra Costa, assigned by the
Chief Justice pursuant to article VI, section 6 of the California Constitution.




                                           17
                         CALIFORNIA COURT OF APPEAL
                          FIRST APPELLATE DISTRICT
                                DIVISION FOUR



COMMUNITIES FOR A BETTER ENVIRONMENT et al.,
  Plaintiffs and Appellants,
  v.
STATE ENERGY RESOURCES CONSERVATION AND DEVELOPMENT
COMMISSION et al.,
  Defendants and Respondents.


A141299
Alameda County
Sup. Ct. No. RG13681262



BY THE COURT:

       The requests filed on January 11, 2018 that this court’s December 22, 2017
opinion be certified for publication is granted. The Reporter of Decisions is directed to
publish said opinion in the Official Reports.




Date:___________________________           __________________________________P. J.




                                            18
Trial Court:                           Alameda County Superior Court

Trial Judge:                           Hon. Gail Brewster Bereola

Counsel for Appellants:                Earthjustice, William Rostov, Tamara Zakim,
                                       Stacey P. Geis

                                       Communities for a Better Environment, Shana
                                       Lazerow, Roger Lin

Counsel for Respondent California      Kamala D. Harris, Xavier Becerra
State Controller:                      Attorneys General of California

                                       Douglas J. Woods
                                       Senior Assistant Attorney General

                                       Constance L. LeLouis
                                       Supervising Deputy Attorney General

                                       Sylvia A. Cates, Benjamin M. Glickman,
                                       P. Patty Li
       Deputy Attorneys General

Counsel for Respondent State Energy    California Energy Commission, Michael J.
Resources Conservation and             Levy, Gabriel C. Vivas, Melanie Moultry,
Development Commission:                Taylor G. Rhodes, Kourtney C. Vaccaro, Kirk
                                       C. Oliver

       Benjamin M. Glickman, P. Patty Li
       Deputy Attorneys General




                                           19